Citation Nr: 0939571	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-26 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling prior to July 17, 2008, and 50 percent disabling 
from July 17, 2008 to October 12, 2008, and from December 1, 
2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In July 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In October 2007, the Board remanded the case for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.  

In March 2009, the Board received from the RO additional 
evidence the Veteran had submitted.  The submitted 
information from the Department of the Army Board for 
Correction of Military Records is not pertinent to the 
Veteran's claim.  Also, the additional statement from the 
Veteran essentially reiterated contentions of the Veteran 
previously considered by the RO that his symptoms met the 
criteria for a 70 percent evaluation.  Therefore, the Board 
finds it unnecessary to solicit a waiver of his right to have 
the new evidence initially reviewed by the RO or to remand 
the new evidence to the RO for an initial review.  38 C.F.R. 
§§ 19.37(b), 20.1304(c) (2008).

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  For the period prior to July 17, 2008, the occupational 
and social impairment from the Veteran's PTSD is moderate to 
moderately severe.  

2.  For the period from July 17, 2008 to October 12, 2008, 
and from December 1, 2008, with all reasonable doubt resolved 
in favor of the Veteran, the occupational and social 
impairment from his PTSD is severe, resulting in major 
impairment in several areas, such as work, family relations, 
judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 50 percent, 
but not higher, for PTSD have been met prior to July 17, 
2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a higher initial rating of 70 percent, 
but not higher, for PTSD have been met from July 17, 2008 to 
October 12, 2008, and from December 1, 2008.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the underlying claim of entitlement to service 
connection for PTSD, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence 
that will be obtained by VA.  An October 2007 letter advised 
the Veteran how disability evaluations and effective dates 
are assigned, and the type evidence which impacts those 
determinations.  The claim was last readjudicated in January 
2009.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, records from the Social 
Security Administration (SSA), and hearing testimony. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, providing evidence and 
testimony describing the impact his PTSD disability had on 
his functioning.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 50 
percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In a January 2004 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 30 percent under 
Diagnostic Code 9411 effective October 1, 2003, the date of 
receipt of the Veteran's original claim for service-connected 
compensation benefits.  In a September 2008 rating decision, 
the RO increased the disability rating to 50 percent 
effective July 17, 2008, the date of a VA examination.  In a 
November 2008 rating decision, the RO assigned a temporary 
total evaluation under 38 C.F.R. § 4.29, effective October 
13, 2008, with resumption of the 50 percent rating beginning 
December 1, 2008, based on the Veteran's service connected 
PTSD requiring hospital treatment for a period in excess of 
21 days.  

1.	Period Prior to July 17, 2008

VA treatment records dated from February 2003 to October 2003 
showed the Veteran complained of irritability, intrusive 
thoughts of Vietnam, depression, sleep disturbances, 
nightmares, flashbacks, edginess, hyperstartle response, and 
anger.  He also indicated that he did not feel comfortable by 
himself, and he gave a history of having passive suicidal 
thoughts, but he had no active plans.  He denied any active 
homicidal ideations.  He reported that he worked a seasonal 
job at Summersville Lake in the maintenance department.  He 
indicated that his wife and children supported him.  He 
maintained that he did best when he kept himself occupied, 
and he was concerned about how he would cope after his job 
ended for the summer.  Mental examinations revealed he 
presented as calm and cooperative.  His mood was either 
anxious or euthymic.  He had no delusions or hallucinations.  
His cognition was grossly intact.  He displayed appropriate 
grooming and hygiene.  His thought process and content were 
appropriate.  His judgment was good.  He had a GAF score of 
55 in February 2003 and June 2003, a GAF score of 60 in 
September 2003, and a GAF score of 55 in October 2003.

In an August 2003 statement from the Veteran's wife, she 
maintained that the Veteran suffered from nightmares and 
anxiety triggered by war-related stimuli.  She reported that 
he refused to fly and avoided crowds and fireworks.  The 
Veteran also felt he needed to protect the family.  He had 
difficulty staying focused, and he could not completely 
finish anything which caused problems in his ability to 
sustain employment.  She claimed that he was able to hold 
down a job in the last few years because it was seasonal; his 
depression and anxiety were worse during the holidays through 
February, so his current job was generally from March through 
September.  She also reported that his relationship with his 
family (his father and brothers) was very strained and most 
of the time they were non-communicative.    

The November 2003 VA examination report showed the Veteran 
complained of anxiety, hyperstartle response, nervousness, 
sleep disturbances, war-related dreams, flashbacks, 
"recurrent panicky episodes," anger, and irritability.  He 
maintained that he did not feel comfortable around people 
other than Vietnam Veterans.  He was a nonsocial person, and 
he had problems trusting people.  He tried to keep himself 
busy and worked, which kept his thoughts off of his mind; 
when he was not working, his symptoms worsened.  He lived 
with his wife of 29 years.  They were having problems because 
of his irritability, and she was the one who encouraged him 
to get help.  He got along "okay" with his two sons.  
Regarding the activities of daily living, he was able to 
dress, clean, and wash himself.  He also drove.  He tried to 
help around the house, and he tried to work on his computer.  
He watched television.  He further reported that he worked 
for the Corp of Engineers for 10 years, mostly in a seasonal 
job.  He last worked in October 2003 and remained employed by 
them.  He denied any active suicidal or homicidal ideations.  

On mental status examination, the examiner observed that the 
Veteran was casually dressed, and he appeared to be tense and 
edgy.  He was oriented to time, place, and person.  There was 
no evidence of any active hallucinations or delusions.  His 
attention and concentration were impaired.  His memory and 
recall were intact.  His judgment was intact.  There was no 
evidence of any looseness of associations, flight of ideas, 
or pressured speech.  There were no obsessive thoughts or 
compulsive actions.  On Axis I, the examiner provided a 
diagnosis of PTSD, and he assigned a GAF score of 60.  

Records from the Vet Center dated from November 2003 to 
December 2004 showed the Veteran complained of severe 
depression, survivor's guilt, isolation, rage, sleep 
disturbances, nightmares, irritability, avoidance behaviors, 
and intrusive thoughts.  He complained of occasional suicidal 
ideations without intent and homicidal ideations without plan 
or intent.  He related that he had ongoing PTSD related 
symptoms that had worsened since the onset of the Iraq war.  
He no longer attended church.  A December 2003 record showed 
R.K., MSW described the Veteran's PTSD as severe.  

VA treatment records dated from January 2004 to June 2004 
showed the Veteran
denied any active suicidal or homicidal ideations, and his 
mood was euthymic.  GAF scores of 55 were noted. 

In the September 2004 notice of disagreement, the Veteran 
complained of severe anger control, nightmares, moderate to 
severe "anxiety/panic attacks," and impaired attention span 
and concentration level.  He maintained that he had an 
increase in his medications.  

VA treatment records dated from January 2004 to November 2005 
showed the Veteran denied active suicidal or homicidal 
ideations.  He also maintained that as long as he was active 
working, he did fine.  In addition, in July 2005, the Veteran 
complained of more intrusive combat experiences due to a 
reunion of his unit he attended which brought back a lot of 
emotions.  The examiner noted that the Veteran's memory 
recall was fair, and his insight and judgment were intact.  
An assessment of moderate to severe PTSD was provided.  A GAF 
score of 55 was assigned.  In the meantime, records dated 
from March 2005 to August 2005 showed the Veteran complained 
of progressive right knee pain, and in November 2005, the 
Veteran claimed he was not able to go out because of his knee 
pain which upset him.  His mood was mildly dysphoric with a 
narrow range of affect.  Dr. A.A. provided an assessment of 
moderate to moderately severe PTSD, and assigned a GAF score 
of 50.  

Records from the Vet Center dated from April 2005 to 
September 2005 similarly showed the Veteran complained of 
increasing right knee problems.  

Records from the SSA included a November 2005 consultant 
record that noted a diagnosis of moderate to moderately 
severe PTSD.  It was noted that the Veteran's mood was 
depressed, and his affect was flat.  His immediate and remote 
memory were within normal limits, but his recent memory was 
moderately deficient.  It was also reported that his social 
functioning was within normal limits.  He had very few 
friends, and he only went out once a week.  A November 2005 
VA record showed the Veteran reported that the progressive 
right knee pain was to the point that he was unable to 
maintain employment.  In January 2006, the Veteran filed a 
claim for SSA disability benefits.  The report of the 
interview showed the Veteran included PTSD along with 
physical disabilities as conditions that limited his ability 
to work.  As for the reason why he stopped working on 
September 30, 2005, the Veteran maintained that he could not 
physically work as his knee, back, arthritis, and carpal 
tunnel disorder were taking a toll on him, and he could no 
longer do the work he used to do.  Disability benefits were 
allowed.  A January 2006 VA record showed the Veteran 
similarly reported that he had not been working much since 
September 2005 because of knee pain.  He feared that he would 
not be able to safely perform the machinery and heavy 
equipment at work.  The examiner indicated that if the 
Veteran got a total or partial knee joint replacement, he 
probably would not be able to go back to working with heavy 
machinery so he would need to either retire or find another 
line of work.  A February 2006 SSA consultant record noted 
that the Veteran's mental status was all within normal limits 
despite allegations of problems with mental functioning.  The 
examiner indicated that socially, the Veteran was within 
normal limits as he attended group and breakfast gatherings 
with friends during the week.  The examiner also maintained 
that the Veteran was able to learn and perform work-like 
activities; therefore, limitations due to a mental disorder 
were considered to be non-severe.  

In a March 2006 report, L.L., MA related that the Veteran 
reported that he worked with the Army Corps of Engineers from 
1993 until last fall.  He claimed that he had to quit that 
job due to ongoing physical and mental problems.  On mental 
status examination, he presented as cooperative and polite.  
His speech was of normal tone as well as clear and concise.  
He was oriented times four.  His mood was slightly depressed, 
and his affect was flat.  His stream of thought was within 
normal limits, and the content normal.  There was no evidence 
of hallucinations or illusions.  His insight was fair, but 
his judgment was within normal limits.  He denied any 
suicidal or homicidal ideations.  His immediate and remote 
memory were within normal limits, but his recent memory was 
moderately deficient.  His concentration was judged to be 
within normal limits.  His social functioning was judged to 
be within normal limits based on clinical observations of his 
social interactions with L.L. and others during the 
evaluation.  L.L. noted that the Veteran reported that he had 
very few friends and family that he visited on a regular 
basis or that visited him.  He left his home one time per 
week, and he did not attend church or go shopping.  He spent 
most of the day soaking in the tub, watching television, 
sitting on the porch, or feeding his dogs.  L.L. provided a 
diagnosis of PTSD on Axis I but provided no GAF score.  L.L. 
concluded that the Veteran's prognosis was poor. 

An April 2006 SSA psychiatric review technique by Dr. J.T. 
noted that the Veteran's impairment was not severe and was in 
the category of anxiety-related disorders.  The degree of 
limitation on the Veteran's activities of daily living, and 
maintenance of social functioning, concentration, 
"persistence," and "pace" was noted as mild.  A May 2006 
report from Dr. M.K. noted that the Veteran reported that he 
quit his job in October 2005 because of chronic right knee 
pain.  

The May 2006 SSA Disability Determination and Transmittal 
noted that the Veteran had a primary diagnosis of 
osteoarthrosis and allied disorders, and secondary diagnosis 
of carpal tunnel.  The disability was noted to have begun on 
September 30, 2005.  

VA treatment records dated from August 2006 to April 2007 
showed the usual complaints, and the Veteran's insight and 
judgment were noted to be intact.  In addition, in August 
2006, Dr. A.A. noted an assessment of moderate to moderately 
severe PTSD, and assigned a GAF score of 55.  Dr. A.A. 
provided a GAF score of 50 in February 2007.  Another 
February 2007 record showed the Veteran reported that he made 
a plan for suicide approximately three to four months ago 
after he came back from a reunion in Cincinnati; however, he 
had no intention of harming himself presently.  He denied a 
history of violence, assaulting others, or legal problems.  
He reported that he had four brothers and four sisters.  An 
older sister lived near him and he saw her on an average of 
once every week.  He did not stay in contact with his 
remaining siblings.  He was still married and stayed in 
contact with his two sons.  He used to like to fish but he 
did not participate anymore due to his physical disabilities.  
On mental status examination he was alert and oriented but 
agitated.  His grooming was appropriate.  His speech was a 
normal rate and rhythm.  His mood was anxious.  His thought 
process was circumstantial, and his thought content was 
depersonalized.  It was noted that he had passive suicidal 
ideations without plan, and he contracted for safety.  His 
insight was limited, but judgment was good.  He had impaired 
recent and remote memory.  On Axis I, G.M., MSW provided a 
diagnosis of PTSD and assigned a GAF score of 50.  
Thereafter, additional GAF scores of 50 were noted, and the 
Veteran denied any active suicidal or homicidal ideations.  

In a July 2007 letter from M.M., MSW of the Vet Center, she 
related that the Veteran complained that he continued to see 
and feel blood [from open wounds he treated in service] on 
his hands upon awakening to this day.  He had guilt for "not 
doing better."  He reported on a history of being fired from 
jobs due to his temper.  He performed his jobs well; however, 
he had difficulty with his temper.  He indicated that he 
enjoyed his grandchildren and his garden.  M.M. maintained 
that the Veteran suffered with a full range of PTSD symptoms, 
including intense survival guilt, nightmares, depression, 
intrusive thoughts, avoidance behaviors, rage, anger, and 
insomnia.  M.M. contended that the Veteran was having 
increasing difficulty dealing with the symptoms of his PTSD.  
He isolated himself more and more and had difficulty 
functioning as fully as he had in the past.  M.M. noted that 
the Veteran's current GAF score was 42.  

At the July 2007 Board hearing, the Veteran provided 
testimony on his symptoms. The Veteran's wife also testified 
indicating that the Veteran had problems socially, but he had 
long-term friendships some of which originated in childhood.   
She maintained that they had never been able to relocate to 
any other community because of the Veteran's "comfort 
zone."  He slept with a gun and a bat on one side of the 
bed.  He stood guard and he had guard dogs.  The Veteran 
affirmed that he experienced panic attack like episodes.  In 
response to the question of whether the Veteran's appearance 
and hygiene "just dropped," the Veteran's wife maintained 
that it had "lots of times," and the Veteran had to be 
reminded.  She also claimed that the Veteran had suicidal 
tendencies and used to periodically disappear in the past.   
She noted that the Veteran remained that way but if he was 
not drinking, they could deal with it a little better.  The 
Veteran also testified that sometimes when he was in a store, 
he had to get up and go outside and sit in the car.  

Records from the Vet Center dated in July 2007 noted that the 
Veteran's PTSD symptoms had been escalating since he had to 
retire from work.  

Then, an October 2007 VA treatment record showed the Veteran 
reported that he was doing well overall.  His mood was good, 
and he had good control of his temper.  His sleeping had 
improved as well.  On mental status examination, he was alert 
and oriented times three.  His grooming and hygiene were 
appropriate.  His mood was euthymic, and his affect 
congruent.  His speech was spontaneous, clear, and concise.  
His thought process was coherent, and content not psychotic.  
His memory was intact.  No GAF score was provided.  

Records from the Vet Center in January 2008 noted that the 
Veteran continued to participate in group therapy, and his 
mood and affect were appropriate.  

VA treatment records showed that in February 2008, it was 
noted that the Veteran's insight was limited.  In May 2008, 
it was noted that the Veteran had no current thoughts of 
self-harm or suicide.  Another May 2008 record noted that the 
Veteran reported that the last suicidal thought he had was a 
month ago without a plan.  

The above evidence shows that the Veteran's PTSD is 
manifested by irritability, intrusive thoughts of Vietnam, 
depression, anxiety, nervousness, sleep disturbances, 
including nightmares, flashbacks, edginess, hyperstartle 
response, anger, survivor's guilt, and hypervigilance.  He 
experiences 'panic like' episodes, and he has some impairment 
of recent memory.  These are symptoms that are consistent 
with a 30 percent evaluation under the general rating 
formula.  In addition, the Veteran engages in isolative 
behavior, avoiding crowds and people in general other than 
other Vietnam Veterans, and he has no communication with most 
of his siblings.  Thus, the Veteran has difficulty in 
establishing and/or maintaining effective social and familial 
relationships, which is functional impairment associated with 
a 50 percent evaluation.  The Veteran also sometimes presents 
with a flattened affect. The VA and SSA medical records and 
VA examination report further show treating and examining 
physicians variously assigned GAF scores of 60, 55, and 50, 
and primarily described the Veteran's symptoms as moderate to 
moderately severe, all of which are consistent with a 50 
percent evaluation.  While Vet Center records show a social 
worker in December 2003 described the Veteran's symptoms as 
severe and another social worker assigned a GAF score of 42 
in July 2007, the aforementioned findings preponderate the 
description of the level of impairment associated with the 
Veteran's PTSD.  Indeed, after July 2007, the October 2007 VA 
treatment record showed the Veteran reported that he was 
doing well overall.  His mood was noted to be good.  Thus, 
the Veteran is entitled to a higher initial rating of 50 
percent, but no higher.    

Moreover, while the Veteran on occasion complained of 
suicidal ideations, the majority of his symptoms and the 
findings do not support or more nearly approximate an 
evaluation in excess of 50 percent under the general rating 
formula.  VA records clearly show the Veteran considered his 
long standing seasonal job with the Army Corps of Engineers 
as good for him because it kept him "busy" and "[kept] his 
thoughts off of his mind."  VA and SSA records show the 
Veteran stopped working as of September 30, 2005 due to 
physical problems-in particular, his right knee disability.  
As for the Veteran's wife's contention that the Veteran is 
only capable of working a seasonal job (as opposed to a full-
season job) due to his PTSD, it appears the Veteran worked 
most months out of the year, and a 50 percent evaluation and 
lesser included evaluations contemplate occupational 
impairment with reduced productivity and intermittent periods 
of inability to perform occupational tasks.  In addition, as 
discussed above, the Veteran has difficulty establishing 
and/or maintaining effective social and familial 
relationships but certainly retains the ability to establish 
and maintain such relationships.  The Veteran remains married 
to his wife of over 30 years whom he reports supports him.  
He has a relationship with his sons, his grandchildren, and 
at least one sibling.  He also reports he has a "few" 
friends.  The claims file reflects that 11 service members 
submitted statements on behalf of the Veteran in support of 
his claim.  

The Veteran also indicates that he has a temper, and there is 
a single reference to an acknowledgment of homicidal ideation 
in 2003 but without plan or intent.  His anger is not 
accompanied by periods of violence as he denied such history 
at an August 2006 exam.  He maintains that he experiences 
'panic like' episodes.  Panic attacks are contemplated in a 
50 percent evaluation.  The evidence fails to show that any 
'panic like' episodes he experiences are of such severity 
that he is in a state of near-continuous panic affecting his 
ability to function independently, appropriately, and 
effectively.  It is also not shown that the Veteran has near-
continuous depression affecting his ability to function 
independently, appropriately, and effectively.  He reports 
that he is able to attend to all of the activities of daily 
living.  The Veteran's wife testified that the Veteran had to 
be reminded to attend to his appearance and hygiene, but 
nevertheless, at all exams, it was noted that the Veteran 
presented well-groomed and with good hygiene.  He also has 
occasional hallucinations that he has blood on his hands.  
[In a later statement in January 2009, he maintains that he 
washes his hands often as the result, which he contends is 
evidence of an obsessional ritual.]  The Board observes that 
the evidence does not show that the claimed ritual interferes 
with routine activities.  As previously noted, the Veteran 
indicated that he was able to attend to all of the activities 
of daily living, and he did not indicate that the ritual had 
any significant impact on his ability to function.  

At all exams the Veteran also did not display any spatial 
disorientation, and his speech was normal.  His insight was 
noted at times to be limited but his judgment was determined 
to be within normal limits.  His thought process was noted as 
normal throughout the years, and in February 2007, it was 
described as circumstantial, but again noted as normal in 
October 2007.  For all of these reasons, the Board finds that 
the Veteran is entitled to a higher initial rating of 50 
percent, but no higher for this period.  

2.	Period from July 17, 2008 to October 12, 2008, and from 
December 1, 2008 

The July 17, 2008 VA examination report shows the Veteran 
complained of nightmares, difficulty coping, moodiness, 
anger, and crying spells as well as recurrent episodes of 
panic, "palpation, and smothering feelings."  He reported 
that he stayed in his room most of the time.  He gardened and 
did not want to be around people.  He complained that he had 
not been able to hold on to a job.  He claimed he did not 
watch television because that worsened his symptoms.  On 
mental status examination, the examiner observed that the 
Veteran was well-groomed, and his mood appropriate-a little 
dysphoric.  He was oriented to time and place.  He was a 
little guarded and suspicious, but there was no evidence of 
psychosis.  He had no bizarre thought process or tangential 
or circumstantial thinking.  His abstract thinking showed 
some concretization.  He was able to spell "world" forwards 
and backward.  There were no audiovisual hallucinations, but 
reference ideas of persecution were present.  There were no 
active homicidal or suicidal ideations or plans or intent.  
His insight, judgment, and problem solving seemed to be 
rather poor.  The examiner provided a diagnosis of PTSD and 
assigned a GAF score of 50 to 55.  The examiner then noted 
that the GAF score of 50 was reflective of the severity of 
the Veteran's PTSD, which the examiner felt had deteriorated 
and worsened over the past four or five years.  

VA treatment records show the Veteran completed a five-week 
specialized VA inpatient treatment program for PTSD from 
October 2008 to November 2008.  It was reported that the 
Veteran continued to have severe and chronic PTSD that had 
interfered with his daily functioning.  A discharge diagnosis 
of prolonged PTSD was provided on Axis I.  He was assigned a 
GAF score of 35.  It was noted that the Veteran had major 
impairment in several areas, such as work, family relations, 
judgment, thinking, and mood.  It was also noted that any 
minimal levels of stress to which the Veteran was exposed to 
would aggravate his PTSD condition further and his condition 
would further deteriorate.  Thus, the Veteran was advised to 
avoid situations of stress as much as possible.  

In a November 2008 statement, the Veteran maintained that his 
condition had worsened since 2004.  He claimed he was no 
longer able to be employed.  He contended that he left work 
in 2005 because he could not focus or organize his thoughts 
and his decision making.  He claimed that he had a sudden 
outburst of anger and his management decided not to let him 
work near the public.  He felt both homicidal and suicidal or 
he thought he was dying.  

The January 2009 VA examination report shows the Veteran 
complained of flashbacks, nightmares, nervousness, 
depression, intrusive memories, sleep disturbances, night 
sweats, hypervigilance, exaggerated startle response, 
anxiety, apprehension, defensiveness, paranoia (especially 
around people), anger, irritability, and decreased energy.  
He avoided war-related stimuli, people, and the mall.  It was 
noted that the Veteran had not been able to work since 
January 2006 because of physical health problems.  The 
Veteran's wife indicated that the Veteran's family was 
supportive.  The Veteran reported that they occasionally 
talked to each other as far as his siblings were concerned.  
The Veteran had now been married to his wife for 34 years.  
He took care of his own activities of daily living.  His 
social activities had decreased.  He reported that he had 
gone to church maybe about a couple of times last year.  He 
used to hunt and fish but had not been doing so.  Recently he 
and his wife went to a restaurant but they had to leave 
because his anxiety level increased being around people.  He 
occasionally had thoughts about giving up on life, but had 
not done anything to hurt himself.  

On mental status examination, the examiner observed that the 
Veteran was well-groomed.  His speech was of low tone and 
volume because of mood problems.  His behavior was 
appropriate.  His thought processes were coherent and 
logical.  His thought content showed no delusions, and no 
active audiovisual hallucinations of psychosis.  He was 
oriented to day, month, and year.  He was able to do serial 
sevens, subtractions from 100 without any problem.  The 
examiner maintained that at this time, the Veteran showed a 
fairly intact memory, insight, and judgment.  On Axis I, the 
examiner provided a diagnosis of PTSD and assigned a GAF 
score of 50.  The examiner maintained that the level of 
severity of the Veteran's PTSD symptoms was moderate with 
signs and symptoms resulting in deficiency in areas of work, 
thinking, and mood.  He got along "okay" with his family 
members, but had problems with socialization.  Other symptoms 
impaired his occupational functioning in a negative manner in 
a moderate to severe way.  

In a January 2009 statement, the Veteran maintained that 
despite the findings reported in the January 2009 VA 
examination report, he indeed met the criteria for a 70 
percent evaluation.  He cited that often he awakened at night 
with the sensation of blood on his hands, and he washed his 
hands often as the result.  He had thought he would be better 
off not in this world.  He maintained that sometimes he 
became disoriented as to place.  He claimed that he did not 
partake in any social gatherings, and he did not go to family 
gatherings. 

The above evidence shows that the Veteran's PTSD continues to 
be manifested by essentially the same complained of symptoms 
as discussed in the prior section.  The findings reported in 
the July 2008 and January 2009 VA examination reports are 
also very similar to those findings noted in the VA treatment 
records and VA examination report discussed in the prior 
section.  VA treating physicians, however, after having 
observed the Veteran over a period of five weeks from October 
2008 to November 2008, were of the opinion that the Veteran's 
PTSD was severe, resulting in major impairment in several 
areas, such as work, family relations, judgment, thinking, 
and mood, for which they assigned a discharge GAF score of 
35.  Such findings are more consistent with a 70 percent 
evaluation under the general rating formula.  Therefore, 
resolving reasonable doubt in the Veteran's favor, the Board 
concludes that the Veteran's PTSD symptoms more nearly 
approximate the criteria associated with a 70 percent 
evaluation.  

In so finding, the Board notes that the Veteran is not 
entitled to the next higher rating of 100 percent.  The 
Veteran's symptoms are clearly not productive of total 
occupational and social impairment.  The evidence at that 
time documented that the Veteran stopped working due to 
physical disability, but in any event, the lower 70 percent 
evaluation contemplates major impairment on account of PTSD 
in securing and sustaining gainful employment.  The Veteran 
also has major but not total social impairment.  He retains 
relationships with his wife, siblings, and (nothing to 
suggest to the contrary) the "few" friends he reported on 
earlier.  In addition, not mentioned since 2003, the Veteran 
once again suggested in a November 2008 statement that he had 
homicidal ideations, which he did not report on at the 
subsequent January 2009 VA examination.  Also, at the 2009 
examination, he mentioned he occasionally had thoughts about 
giving up on life, but had not done anything to hurt himself.  
There still remains no evidence that such homicidal and 
suicidal ideations are no more than thoughts, and so the 
evidence fails to demonstrate that the Veteran is in 
persistent danger of hurting himself or others.  The Veteran 
has also not displayed persistent delusional or hallucinatory 
behavior.  Lastly, in his January 2009 statement, the Veteran 
complained that he sometimes became disoriented as to place 
but spatial disorientation was not clinically identified at 
the VA examination conducted just that month or on any exam 
conducted prior thereto.  Thus, for all of these reasons, the 
Board finds that the Veteran is entitled to a higher initial 
rating of 70 percent, but no higher for this period.  

For the sake of completeness, the Board acknowledges the 
evidence the Veteran submitted in November 2005 (11 buddy 
statements), and most recently in March 2009, evidence 
pertaining to his retroactive award of an Air Medal.  
Disability evaluations are not based on the amount of combat 
or traumatic stressors a veteran was exposed to in service as 
suggested by the Veteran.  Rather, disability evaluations are 
based on the severity of actual functional impairment caused 
by the service connected disability.  The disability 
evaluations assigned herein reflect the degree of cognizable 
impairment caused by the Veteran's PTSD on his functioning.  

3.	Other Considerations

The Veteran is assigned staged ratings for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


ORDER

A higher initial rating of 50 percent for PTSD prior to July 
17, 2008, is granted
subject to the provisions governing the award of monetary 
benefits.

A higher initial rating of 70 percent for PTSD from July 17, 
2008 to October 12, 2008, and from December 1, 2008, is 
granted subject to the provisions governing the award of 
monetary benefits.

REMAND

Recently, the Court of Appeals for Veterans Claims held that 
a claim for TDIU exists as part of a claim for an increase 
(whether in an original claim or as part of claim for 
increased rating).  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran and his wife have 
testified that he is unable to work due to his service-
connected disability.  The record is not sufficient for the 
Board to be able to adjudicate that part of the claim.  A 
remand is required to schedule the Veteran for a VA 
examination and to obtain an opinion as to whether his 
service-connected disabilities of PTSD and tinnitus prevent 
him from working.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner. All 
appropriate tests and studies should be 
conducted. Thereafter, the examiner should 
opine as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities of PTSD and 
tinnitus, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2. After completion of the foregoing, the 
AMC/RO should readjudicate the claim. If 
the benefit sought remains denied, the 
veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


